We concur in the view of the learned Vice-Chancellor that the chattel mortgage is void as to creditors for failure to set out in the affidavit annexed thereto a true and full statement of the consideration thereof as required by R.S. 1937, 46:28-5. There was a lack of substantial compliance with this provision of the statute. Honesty is not alone the determinative; completeness of statement is also a prerequisite.
We are also of opinion that the Vice-Chancellor correctly charged appellant with the receiver's compensation and *Page 120 
administration expenses; but we think the counsel fee should be reduced to $350.
And there was jurisdiction in equity under the circumstances.Pryor v. Gray, 70 N.J. Eq. 413; affirmed, 72 N.J. Eq. 436.
The evidence does not sustain the contention that appellant "was a conditional vendor of the printing press." But assuming such an agreement at the outset, it was superseded by the chattel mortgage.
Inasmuch as the complainant, Photo-Lith, Inc., has not appealed, we have no occasion to determine the propriety of the dismissal of the bill as to it.
The decree is modified accordingly, and, as so modified, affirmed.
For modification — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 15.